DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/031211 to Higuchi et al. (“US1”) in view of US Patent No. 7,243,390 to Fujiwara et al (“US2”).
Regarding Claim 1, US1 describes a fiber optic end-face inspection and cleaning apparatus (see Figs 6-8), comprising: a housing (11); a cleaning system (13) comprising a spindle (32) and cleaning tape (131) and an imaging system comprising: a light source (14); and a camera (15, see [0109]), wherein the camera, the spindle and the tape are in alignment along a direct visual axis (see Figs 6-8); and wherein the pay-off reel, the take-up reel, camera and light source are located within the housing (see Figs 6-8). US1 is silent as to the particular structures of the cleaning system (se US1 at [0107]) and therefor, does not describe the cleaning system comprising a pay-off reel and a take-up reel, wherein the cleaning tape travels off the pay-off reel, around the spindle, and onto the take-up reel. US2 describes a fiber optic end cleaning apparatus (see Figs 1-3B), comprising: a housing (11/12); a cleaning system comprising: a pay-off reel (32); a take-up reel (31); a spindle (23/25); and a cleaning tape (2), wherein the cleaning tape travels off the pay-off reel, around the spindle, and onto the take-up reel (see Col 6 Lns 17-22) and wherein the pay-off reel, the take-up reel, camera and light source are located within the housing (see Figs 3A-3B). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the cleaning system structures into the apparatus of US1. The motivation for doing so would have been to provide the structures necessary to provide the described movement of the tape (see US1 at [0107] and US2 at Col 2 Lns 8-15).
Regarding Claim 10, US2 describes a probe (20), wherein the spindle is located at a first end of the probe (see Figs 3B, 5A, 5B) and a second end of the probe is attached within the housing (see Col 7 Lns 1-11), and the first end of the probe is configured to be insertable into an adapter (8). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the probe structure of US2 in the obvious apparatus in view of US1 and US2. The motivation for doing so would have been to ensure direct contact of the tape on the fiber optic end while also ensuring that the end of the apparatus does not move too far towards the fiber (see US2 at Col 7 Lns 46-67).
Regarding Claim 11, US1 describes the pay-off reel and the take-up reel are comprised of gears (see 34, 44).
Regarding Claim 11, US2 describes activation of a button (250) on the housing causes the gears to move the cleaning tape (see Col 11, Lns 12-29).
Regarding Claim 14, neither US1 nor US2 describe the imaging system including at least one processor. However, US1 does describe that the image captured by the camera may be used in further processes, such as detecting the size of a foreign substance (see [0130]). It is commonly known in the art to provide a processor with a camera where the image from the camera in intended to be used in further processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include such a well-known processor in the imaging system of the obvious device in view of US1 and US2.
Regarding Claim 15, US1 describes the light source as an LED or laser (see [0134]). 
Regarding Claim 16, neither US1 nor US2 describe the tape formed of multiple layers. However, it is commonly known in the art to form a cleaning tape from multiple layers including a backing layer and a cleaning layer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include such a well-known multi-layer tape for the tape of the obvious device in view of US1 and US2. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results
Regarding Claim 19, US1 describes an adapter (8) for receiving an end face of a fiber optic connector (see Figs 6-7). ). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adapter structure of US2 in the obvious apparatus in view of US1 and US2. The motivation for doing so would have been to ensure direct contact of the tape on the fiber optic end while also ensuring that the end of the apparatus does not move too far towards the fiber (see US2 at Col 7 Lns 46-67).
 Regarding Claim 20, US1 describes a fiber optic end-face inspection and cleaning apparatus (see Figs 6-8), comprising: a housing (11); a cleaning system (13) comprising a spindle (32) and cleaning tape (131) and an imaging system comprising: a camera (15, see [0109]), a light source (14), and a lens (12) wherein the imaging system attaches to the cleaning system through an attachment section to align the lens along the same axis as the spindle and the cleaning tape (see Figs 6-8). US1 is silent as to the particular structures of the cleaning system (se US1 at [0107]) and therefor, does not describe the cleaning system comprising a pay-off reel and a take-up reel, wherein the cleaning tape travels off the pay-off reel, around the spindle, and onto the take-up reel. US2 describes a fiber optic end cleaning apparatus (see Figs 1-3B), comprising: a housing (11/12); a cleaning system comprising: a pay-off reel (32); a take-up reel (31); a spindle (23/25); and a cleaning tape (2), wherein the cleaning tape travels off the pay-off reel, around the spindle, and onto the take-up reel (see Col 6 Lns 17-22) and wherein the pay-off reel, the take-up reel, camera and light source are located within the housing (see Figs 3A-3B). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the cleaning system structures into the apparatus of US1. The motivation for doing so would have been to provide the structures necessary to provide the described movement of the tape (see US1 at [0107] and US2 at Col 2 Lns 8-15).
Allowable Subject Matter
Claims 2-9, 13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9 describe cleaning tape comprising a visual portion configured to enable the camera to image the end face of the fiber optic connector.
Claim 13 describes that pushing the probe and spindle against the adapter causes the gears to move the cleaning tape.
Claims 17-18 describe an indicator located on top of the housing, wherein the indicator is configured to alert a user to a status of an end face of a fiber optic connector.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874